DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method for centering a substrate, classified in H01L21/324.
II. Claims 11-20, drawn to an apparatus for positioning a substrate in a processing chamber, classified in B05C13/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of invention II can be used in an etching process instead of a deposition process.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Chad Dougherty on March 03, 20201 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation s 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "removing the substrate from the support tabs".  There is insufficient antecedent basis for this limitation in the claim because it is never disclosed in the claim that the substrate was ever positioned on the support tabs. Instead the claim requires that the substrate is positioned on the substrate support notches.
Claim 10 recites the limitation "wherein pivoting the centering fingers".  There is insufficient antecedent basis for this limitation in the claim because neither claim 1 nor claim 10 disclose that the centering fingers were pivoted or capable of being pivoted.

Allowable Subject Matter









Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Ito (U.S. Patent Publication No. 2009/0056758) teaches a method for retaining and treating a substrate (Abstract) using an apparatus comprised of a plurality of centering fingers in the form of retaining member 22 comprised of a first end 22a which as shown in Figure 5a comprised an end portion on which was a support tab and a substrate support notch formed at an intersection of the support tab and the end portion wherein the substrate/wafer W is positioned on the substrate support notch (Page 3 Paragraph 0034 and Page 4 Paragraph 0051 and Figure 5a). Ito further teaches having performed a pretreatment process on the wafer/substrate (Page 5 Paragraph 0063) followed by removing the substrate/wafer from the support tab/retaining mechanism (Page 5 Paragraph 0070). However, Ito does not fairly teach or suggest that a substrate support having an embedded heater and a support surface operable to receive a substrate was provided and that a deposition process was performed on the substrate.
	Sundar (U.S. Patent Publication No. 2006/021979) teaches a process for centering a substrate (Abstract). The method of Sundar comprised providing a substrate support 138 having a support surface operable to receive a substrate and a plurality of centering finger 150 disposed along a circle centered at a reference axis substantially perpendicular to the support surface (Page 2 Paragraph 0025 and Figure 1A) wherein each finger 150 comprised an end portion/first end 210 operable to contact a peripheral edge 141 of the substrate 140 (Pages 2-3 Paragraph 0030 and Figure 2A). Sundar teaches having moved the end portions of the centering fingers 150 
	Du Bois (U.S. Patent Publication No. 2009/0017228) teaches a process for centering a substrate in a process chamber comprising an apparatus comprised of a substrate support having a surface to receive a substrate an a reference axis substantially perpendicular to the support surface and a plurality of centering members/fingers placed around the substrate support (Abstract and Page 1 Paragraphs 0010-0011). The method of Du Bois comprised radially moving the centering fingers 242 inward and outward and contacting the peripheral edge of the substrate with end portion 294 of the centering finger 242 (Page 3 Paragraphs 0040-0044 and Figures 3A and 3B). However, Du Bois does not fairly teach or suggest that the centering fingers comprised a support tab positioned on the end portion and a substrate support notch formed at an intersection of the support tab and the end portion for supporting the substrate at a distance from the support surface of the substrate and positioning the substrate on the substrate support notches

Conclusion
	Claims 1 through 10 have been rejected. Claims 11 through 20 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712